EXHIBIT 4.1 THIS CONVERTIBLE SECURED PROMISSORY NOTE AND THE SECURITIES REPRESENTED BY THIS CONVERTIBLE SECURED PROMISSORY NOTE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE, AND IS BEING OFFERED AND SOLD PURSUANT TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS.THE SALE, TRANSFER OR ASSIGNMENT OF THE SECURITIES REPRESENTED BY THE CERTIFICATE EVIDENCING THE PREFERRED STOCK INTO WHICH THIS SECURED PROMISSORY NOTE CAN BE CONVERTED OR THE COMMON STOCK RECEIVED AS INTEREST PAYMENTS MAY NOT BE SOLD OR TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OR SUCH OTHER LAWS. CONVERTIBLE SECURED PROMISSORY NOTE AND LOAN AGREEMENT Company:Espre Solutions, Inc. Company Address:5700 W.
